Citation Nr: 1500612	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  10-16 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include obsessive compulsive disorder (OCD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March to April 1969.

This matter came to the Board of Veterans' Appeals (Board) from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in March 2012.

The Veteran testified at a Board hearing in September 2011; the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This issue was remanded in March 2012 to obtain further examination and opinion regarding the Veteran's psychiatric disability.  Additional development is required here before the Board may proceed with a final adjudication of this claim, for the reasons set forth below.

In March 2012, the Veteran underwent a VA examination.  The examiner checked the box indicating that his claimed condition was less likely than not incurred in or caused by service.  The examiner reasoned that the Veteran's suicidal gesture in service was an immature response to the stress of basic training.  The examiner stated that his currently diagnosed disorder, dysthymic disorder presenting with depression and anxiety, may stem in small part (less than 25%) from his experience in basic training.  The examiner noted that the Veteran reported that he had been hospitalized in the past for depression and suicidal ideation, but brought no current records of treatment.  The examiner opined that nexus to the incident in service could not be clearly established and per the Veteran's account he is now asymptomatic.  

Clarification is sought from the examiner due to the contradictory nature of the etiological opinion.  The question presented to the examiner was whether a psychiatric disability is at least as likely as not due to service.  While the examiner checked the box indicating that his disability is less likely as not due to service, the examiner then opined that a portion of his disability may stem in small part due to service.  Thus, if the examiner believes that ANY portion of the disability is at least as likely as not due to service, then this constitutes a positive etiological opinion.  Therefore, clarification is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the March 2012 VA examiner (or another qualified VA examiner if the March 2012 VA examiner is unavailable) provide clarification as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any portion of the psychiatric disability had its onset in service or is otherwise due to the Veteran's active service.

Specifically, the examiner should address whether the suicidal gestures noted in service represent an early manifestation of any currently diagnosed psychiatric disorder or otherwise signify the onset of an acquired psychiatric disability.

Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

An examination should be scheduled only if deemed necessary by the VA examiner.  

2.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




